             Case 1:19-vv-00191-UNJ Document 28 Filed 03/25/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0191V
                                          UNPUBLISHED


    CURTIS DEVLIN,                                             Chief Special Master Corcoran

                           Petitioner,                         Filed: February 18, 2020
    v.
                                                               Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                               Guillain-Barre Syndrome (GBS)
                          Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                      RULING ON ENTITLEMENT1

       On February 1, 2019, Curtis Devlin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS)
casually related to the influenza and pneumonia3 vaccinations he received on
December 20, 2017. Petition at 1, ¶¶ 1, 15. Petitioner further alleges that his GBS
meets the Table definition of GBS, that he received the vaccinations alleged as causal
in the United States, that he suffered the residual effects of his GBS for more than six
months, and that neither he nor any other party has filed a civil action or received


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3   Petitioner’s vaccine record indicates Petitioner received the Prevnar 13 vaccination. Exhibit 1 at 2.
        Case 1:19-vv-00191-UNJ Document 28 Filed 03/25/20 Page 2 of 2



compensation for his GBS, alleged as vaccine caused. Id. at ¶¶ 1, 16, 18-20. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On February 14, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent “ha[s] concluded that petitioner suffered GBS
following a flu vaccine within the Table time period, and there is not a preponderance of
the medical evidence that petitioner’s GBS was due to a factor unrelated to the
vaccination.” Id. at 4. Respondent further agrees that “based on the record as it now
stands, compensation is appropriate, as petitioner has satisfied all legal prerequisites
for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
